 Fill in this information to identify the case:

 Debtor 1              Brian Craig Fitzgerald

 Debtor 2              Colleen Marie Fitzgerald
 (Spouse, if filing)


 United States Bankruptcy Court for the: Western District of Pennsylvania
                                                                                 (State)
 Case number           16-10984-TPA




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                               12/15
If the debtor's plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


   Name of creditor:                  Nationstar Mortgage LLC d/b/a Mr. Cooper      Court claim no. (if known): 10-1
   Last 4 digits of any number you use to                                           Date of payment change:
   identify the debtor's account:                             XXXXXX8015            Must be at least 21 days after date    11/01/2020
                                                                                    of this notice

                                                                                    New total payment:                      $ 364.78
                                                                                    Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
            No
            Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe
                 the basis for the change. If a statement is not attached, explain why:


                       Current escrow payment:            $80.92                                  New escrow payment: $80.84


Part 2:        Mortgage Payment Adjustment

 2.     Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
        variable-rate account?
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
                 attached, explain why:

                       Current interest rate                                %                     New interest rate:                    %

                       Current principal and interest payment: $                                  New principal and interest payment: $


Part 3:         Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
            No
            Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)
                       Reason for change:
                       Current mortgage payment:          $                                       New mortgage payment: $




Official Form 410S1                                                   Notice of Mortgage Payment Change                                     page 1
Debtor 1           Brian Craig Fitzgerald                                                 Case number (if known) 16-10984-TPA
                   First Name     Middle Name            Last Name




Part 4:         Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
    telephone number.
    Check the appropriate box:
             I am the creditor.
             I am the creditor's attorney or authorized agent.

    I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
    knowledge, information, and reasonable belief:




           /s/ Andrew M. Lubin                                                                    Date    September 14, 2020
    Signature



    Print:               Andrew M. Lubin, Esq.                                                    Title       Attorney for Creditor
                         First Name                      Middle Name   Last Name



    Company              Milstead & Associates, LLC



    Address              1 E. Stow Road
                         Number                 Street

                         Marlton, NJ 08053
                         City                                          State       ZIP Code



Contact phone            (856) 482-1400                                                       Email: alubin@milsteadlaw.com




Official Form 410S1                                                    Notice of Mortgage Payment Change                              page 2
                                                                                  08/31/2020                OUR INFO
                                    PO Box 818060                                                           ONLINE
                                    5801 Postal Road                                                        www.mrcooper.com
                                    Cleveland, OH 44181
                                                                                                            YOUR INFO
                                                                                                            CASE NUMBER
                                                                                                            1610984

                                                                                                            LOAN NUMBER
BRIAN FITZGERALD
16469 ROUTE 957
                                                                                                            PROPERTY ADDRESS
BEAR LAKE,PA 16402
                                                                                                            RR 1 BOX 82
                                                                                                            BEAR LAKE,PA 16402




Dear BRIAN FITZGERALD,

Why am I receiving this letter?
An annual escrow analysis was performed on the above referenced account.

What do I need to know?
Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
statement is for informational purposes only and should not be construed as an attempt to collect a debt.

What do I need to do?
If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
attorney’s name, address and telephone number to us.

If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
(CT). Visit us on the web at www.mrcooper.com for more information.

Sincerely,

Mr. Cooper
Bankruptcy Department

Enclosure: Annual Escrow Account Disclosure Statement




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
attempt to collect a debt from you personally.
                                                                                                           Escrow Account Disclosure Statement
                                           PO Box 818060
                                           5801 Postal Road                                                Customer Service: 888-480-2432
                                           Cleveland, OH 44181                                             Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                           Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                           to 12 p.m. (CT)

                                                                                                           Tax /Insurance: 866-825-9267
                                                                                                           Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                           Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                           to 3 p.m. (ET)
 BRIAN FITZGERALD
 16469 ROUTE 957                                                                                           Your Loan Number:
 BEAR LAKE,PA 16402                                                                                        Statement Date: 08/31/2020




         Why am I              Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
    receiving this?            shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                               taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid a negative balance in the
                               event of changing tax and insurance amounts.

    What does this             At this time your Escrow Account has more money than needed, resulting in a surplus of $440.26. Due to this surplus and changes
     mean for me?              in your taxes and insurance premiums, your monthly escrow payment will decrease by ($0.08).


          What do I            A surplus check in the amount of $440.26 will be mailed under a separate cover. Please note that eﬀective 11/01/2020, your new
         need to do?           total monthly payment will be $364.78.

                                                                                Current Monthly                                                                New Monthly
  Total Payment                                                                                                     Payment Changes
                                                                                       Payment                                                                    Payment
  PRINCIPAL AND INTEREST                                                                 $283.94                                       $0.00                        $283.94
  ESCROW                                                                                  $80.92                                     ($0.08)                         $80.84
  Total Payment                                                                         $364.86                                     ($0.08)                        $364.78
  See below for surplus calculation

 What is a Surplus? A surplus is the diﬀerence between the lowest projected balance and the minimum required balance of your account for the
 coming year, as shown below. Please see second page for coming year details.

                                   Minimum Required Balance                                                     Lowest Projected Balance


                                               $161.68                                                                         $601.94

                                                                      Surplus Amount $440.26
                                                  Please see the Coming Year Projections table on the back for more details.
  Escrow Payment                                                                     Current Annual                                                      Anticipated Annual
                                                                                                                           Annual Change
  Breakdown                                                                           Disbursement                                                            Disbursement
  SCHOOL TAX                                                                                  $300.60                                    ($4.29)                     $296.31
  TOWN TAX                                                                                    $268.49                                   ($14.72)                      $253.77
  HAZARD SFR                                                                                  $402.00                                     $18.00                     $420.00
  Annual Total                                                                               $971.09                                    ($1.01)                     $970.08
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more information
about your loan, please sign in at www.mrcooper.com.
After conducting the annual analysis of your account, Mr. Cooper has determined that a surplus of funds exists and would like to inform you of options available to you. You may: 1.
Retain the funds sent to you via check for your own purposes, 2. Return the funds to Mr. Cooper and request that we apply these funds to your unpaid principal balance, 3.
Return the funds to Mr. Cooper and request that we apply these funds back into your escrow account.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess,
or recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this
communication shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal
liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
attempt to collect a debt from you personally.
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                              INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed           ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                 ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                 ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected              ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                         ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                              ● Premium refund received
                                                          ● New tax escrow requirement paid                  ● New insurance escrow requirement paid
                                                                                                             ● Force placed insurance premium paid
                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 09/19 through 10/20. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year. Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $161.68 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $601.94 will be
reached in September 2021. When the minimum required balance is subtracted from your lowest projected balance, an Escrow Surplus results in the amount
of $440.26. These amounts are indicated with an arrow (<).
This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                      Description                  Projected          Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                 Balance          Balance
                                                                                                         Start                      $242.81         $5,491.61
 09/19         $0.00             $0.00                    $0.00             $4,679.71* *              Surpl refund                     $242.81         $811.90
 09/19         $0.00             $0.00                    $0.00              $296.31*  *             SCHOOL TAX                        $242.81         $515.59
 09/19         $0.00             $0.00                    $0.00              $253.77* *               TOWN TAX                         $242.81         $261.82
 10/19         $0.00           $161.84*                   $0.00                 $0.00                                                  $242.81         $423.66
 11/19         $80.92            $0.00                    $0.00                 $0.00                                                  $323.73         $423.66
 12/19         $80.92          $161.84*                   $0.00                 $0.00                                                  $404.65         $585.50
 01/20         $80.92            $0.00                    $0.00                 $0.00                                                  $485.57         $585.50
 02/20         $80.92           $80.92                    $0.00              $420.00*  *             HAZARD SFR                        $566.49         $246.42
 03/20         $80.92           $161.84                 $402.00                 $0.00                HAZARD SFR                        $245.41        $408.26
 03/20         $0.00           $420.00*                   $0.00                 $0.00                 Esc pay adj                      $245.41        $828.26
 04/20         $80.92            $0.00                    $0.00                 $0.00                                                  $326.33        $828.26
 05/20         $80.92           $80.92                    $0.00                 $0.00                                                  $407.25         $909.18
 06/20         $80.92          $161.84*                   $0.00                 $0.00                                                  $488.17       $1,071.02
 07/20         $80.92            $0.00                    $0.00                 $0.00                                                  $569.09       $1,071.02
 08/20         $80.92           $80.92                    $0.00                 $0.00                                                  $650.01       $1,151.94
 09/20         $80.92            $0.00                  $300.60             $296.31*E *E             SCHOOL TAX                        $430.33         $855.63
 09/20         $0.00             $0.00                  $268.49             $253.77*E *E              TOWN TAX                         $161.84         $601.86
 10/20         $80.92          $80.92E                    $0.00                 $0.00                                                  $242.76         $682.78
 Total          $971.04       $1,391.04                 $971.09             $6,199.87                   Total                         $242.76        $682.78
            Projected                           Projected                                                                           Current       Required
            Payment                           Disbursement                                           Description                    Balance        Balance
 Month                                                                                                                                            Projected
                                                                                                        Start                       $682.78           $242.52
 11/20          $80.84                                     $0.00                                                                      $763.62          $323.36
 12/20          $80.84                                     $0.00                                                                      $844.46          $404.20
 01/21          $80.84                                     $0.00                                                                      $925.30          $485.04
 02/21          $80.84                                     $0.00                                                                     $1,006.14         $565.88
 03/21          $80.84                                   $420.00                                     HAZARD SFR                       $666.98          $226.72
 04/21          $80.84                                     $0.00                                                                      $747.82          $307.56
 05/21          $80.84                                     $0.00                                                                      $828.66          $388.40
 06/21          $80.84                                     $0.00                                                                      $909.50          $469.24
 07/21          $80.84                                     $0.00                                                                      $990.34          $550.08
 08/21          $80.84                                     $0.00                                                                     $1,071.18         $630.92
 09/21          $80.84                                   $296.31                                     SCHOOL TAX                        $855.71         $415.45
 09/21           $0.00                                   $253.77                                      TOWN TAX                        $601.94         $161.68<
 10/21          $80.84                                     $0.00                                                                      $682.78          $242.52
 Total         $970.08                                  $970.08                                         Total                        $682.78          $242.52
Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to
reach the required minimum account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call our Bankruptcy Department at 1-877-343-5602. Our hours of
operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.
Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                             :
                                                   :   Bankruptcy No. 16-10984-TPA
Brian Craig Fitzgerald,                            :   Chapter 13
                               Debtor(s)           :
                                                   :
                                                   :
                                                   :
Colleen Marie Fitzgerald,
                               Debtor(s)           :
                                                   :
                                                   :
Nationstar Mortgage LLC d/b/a Mr. Cooper,          :
                 Secured Creditor,                 :
                                                   :
Brian Craig Fitzgerald, Colleen Marie              :
Fitzgerald,                                        :
                  Debtor(s) / Respondent(s),

and
Ronda J. Winnecour,
                Trustee / Respondent.

                             CERTIFICATION OF SERVICE OF
                             NOTICE OF PAYMENT CHANGE

        I certify under penalty of perjury that I served the above captioned pleading on the parties
at the addresses specified below or on the attached list on September 14, 2020. The type(s) of
service made on the parties (first-class mail, electronic notification, hand delivery, or anothertype
of service) was: electronic notification and first-class mail.

        If more than one method of service was employed, this certificate of service groups the
parties by the type of service. For example, the names and addresses of parties served by
electronic notice will be listed under the heading “Service by Electronic Notification,” and those
served by mail will be listed under the heading “Service by First-Class Mail.”

Service by Electronic Notification:
Ronda J. Winnecour                                 Daniel P. Foster
Suite 3250, USX Tower                              Foster Law Offices
600 Grant Street                                   1210 Park Avenue
Pittsburgh, PA 15219                               PO Box 966
Email: cmecf@chapter13trusteewdpa.com              Meadville, PA 16335
                                                   Email: dan@mrdebtbuster.com
Service by First Class Mail:   Service by First Class Mail:
Brian Craig Fitzgerald         Colleen Marie Fitzgerald
16469 Route 957                16469 Route 957
Bear Lake, PA 16402            Bear Lake, PA 16402




Dated: September 14, 2020      By: /s/Andrew M. Lubin
                               Signature


                               Andrew M. Lubin, Esquire
                               Typed Name

                               1 E. Stow Road, Marlton, NJ 08053
                               Address

                               (856) 482-1400
                               Phone No.

                               54297, Pennsylvania
                               List Bar I.D. and State of Admission
                               Attorneys for Secured Creditor
                               PAWB Local Form 7 (07/13)
